* SHEPHERD, C. J., did not sit on the hearing of this case.
PLAINTIFFS' APPEAL.
The action was in the nature of a creditors' bill against the defendant Britton, as administrator of Dr. R. W. King, Peter Hines, trustee, and Carrie J. King, widow of the decedent and the holder of the note secured by the deed of trust, and sought to set aside the deed as fraudulent.
Upon issues submitted to the jury they found that the deed of trust was made by the decedent to hinder, delay and defraud his creditors. Judgment was rendered for the cancellation of the deed and for a sale of the land. The bona fides of the debt secured by the deed not having been denied, it was admitted with the other debts proved against the decedent to share in the proceeds of the sale. From the judgment in this respect the plaintiffs appealed. *Page 165 
For a full statement of the nature of the action, evidence,     (189) etc., see report of case between same parties, ante, 180 (defendants' appeal).
We find no error in the ruling from which the plaintiffs have appealed. If the deed in trust made by Dr. King to secure the debt due to his wife is, at the instance of the plaintiffs, declared fraudulent and void, the real estate therein described will be sold and the proceeds will constitute assets for the payment of his debts. The Code, sec. 1446. If his wife is a creditor she will be entitled to her share of those and other assets.
NO ERROR.